Citation Nr: 1017589	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  09-09 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a service-connected mechanical lumbar strain.

2.  Entitlement to an initial compensable rating for hallux 
valgus of the left foot with plantar fasciitis. 

3.  Entitlement to an initial compensable rating for hallux 
valgus of the right foot, status post bunionectomy, with 
plantar fasciitis.

4.  Entitlement to an initial compensable rating for chronic 
hepatitis.

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1978 to March 1982 
and December 1989 to September 2008.

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In February 2010, the Veteran testified at a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

The issue of entitlement to a compensable rating for service-
connected erectile dysfunction has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to an initial rating higher than 10 
percent for a service-connected mechanical lumbar strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left foot disability is manifested by pain 
across the first metatarsal phalangeal joint, plantar 
fasciitis, and a very mild hallux valgus.

2.  The Veteran underwent a bunionectomy on his right foot 
and has a right foot disability manifested by pain across the 
first metatarsal phalangeal joint and plantar fasciitis.

3.  The Veteran's chronic hepatitis resulted in intermittent 
fatigue and malaise.  
 
4.  The competent evidence of record shows that the Veteran 
does not have a current hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating 
for the Veteran's service-connected hallux valgus of the left 
foot with plantar fasciitis have been approximated for the 
entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.73, Diagnostic Code 5284 (2009).        

2.  The criteria for an initial 10 percent disability rating 
for the Veteran's service-connected hallux valgus of the 
right foot, status post bunionectomy, with plantar fasciitis 
have been approximated for the entire appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.73, Diagnostic 
Code 5284 (2009).        

3.  The criteria for an initial 10 percent disability rating 
for the Veteran's service-connected chronic hepatitis have 
been approximated for the entire appeal period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7354 
(2009).          
  
4.  A hearing loss disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In August 2008 and January 2009 correspondence, the RO 
described the types of evidence that the Veteran should 
submit in support of his claims.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claims.  The 
VCAA notice letters also described the elements of degree of 
disability and effective date, as well as what the evidence 
must show for the Veteran to substantiate his claims.
  
Although the decision was subsequently modified, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peake that certain 
notice elements were required for an increased rating claim.  
22 Vet. App. 37 (2008); see Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  However, the Court drew a 
distinction between the notice requirements for a claim 
involving an initial disability rating and a claim for 
additional (increased) compensation of an already-service 
connected disability and only indicated that the notice 
requirements were relevant to claims for increased 
compensation.  Id.  As the issues of entitlement to higher 
evaluations for service-connected hallux valgus of the left 
and right feet and chronic hepatitis arise from initial 
disability ratings, the Board finds that no discussion of 
VA's compliance with the notice elements outlined in Vazquez 
is necessary in these cases.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in 
September 2008, obtained the Veteran's VA and private medical 
records to the extent possible, and associated the Veteran's 
service treatment records with the claims file.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case are, collectively, more than adequate, as the 
examinations were predicated on a full reading of the private 
and VA medical records in the Veteran's claims file.  Both 
examinations included the Veteran's subjective complaints 
about his disabilities and the objective findings needed to 
rate the disabilities.   

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

Initial Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings  contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as in this case, requires consideration of the entire 
time period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Hallux Valgus of the Left and Right Feet

The Veteran is currently assigned a noncompensable disability 
rating for both his right and left foot disabilities under 
Diagnostic Code 5280 for hallux valgus.  A 10 percent rating 
is assigned when hallux valgus is operated on with resection 
of the metatarsal head or when the hallux valgus is so severe 
that it is equivalent to amputation of the great toe.  38 
C.F.R. § 4.71a, Diagnostic Code 5280.  A 10 percent rating is 
the highest schedular rating available under this diagnostic 
code.

The Veteran underwent a bunionectomy on his right foot in 
February 2008, while still serving on active military duty.  
According to the operation report, the head of the first 
metatarsal joint was exposed, and the prominent medial 
eminence was resected from the operative site.  After his 
discharge from service, the Veteran underwent a foot 
examination as part of a larger general compensation and 
pension examination in September 2008.  The examiner noted 
that the Veteran continued to experience bilateral foot pain 
to the area of the first metatarsal phalangeal joint area but 
occasionally wore over-the-counter gel inserts instead of 
orthotics.  He did not use any soaks or other treatment and 
reported only occasional swelling of his feet.  The examiner 
did not detect any abnormal tread wear but did note that the 
Veteran had an altered gait.  On examination, there was no 
indication of edema, weakness, instability, or foot 
malalignment.  On repeated motion, the Veteran had an 
increase in pain across the first metatarsal phalangeal joint 
without additional weakness, excess fatigability, 
incoordination, lack of endurance, or additional loss of 
range of motion.  Furthermore, the Veteran presented to the 
VA Medical Center in Omaha in March 2009, where he noted that 
he experienced bilateral foot pain that was worse in the 
mornings but seemed to get better after he was on his feet 
for a while.   

At his February 2010 video conference hearing, the Veteran 
argued that he should have been rated under Diagnostic Code 
5284 for other foot injuries instead of Diagnostic Code 5280 
for hallux valgus because he had multiple foot disabilities.  
The Board notes that the Veteran did undergo a bunionectomy 
on his right foot, as described above, and that the September 
2008 compensation and pension examiner diagnosed the Veteran 
with a very mild hallux valgus on his left foot.  The Board 
finds that the Veteran's foot disabilities should be rated 
under Diagnostic Code 5284 for other foot disabilities 
because he is service-connected for plantar fasciitis in both 
feet and underwent a bunionectomy on his right foot, 
indicating disabilities other than hallux valgus.    

Under Diagnostic Code 5284, the Veteran's foot disabilities 
would have to be mildly severe for a 10 percent disability 
rating, moderately severe for a 20 percent disability rating, 
and severe for a 30 percent disability rating.  The Board has 
considered the above evidence and finds that the Veteran's 
foot disabilities approximate the criteria for an initial 
evaluation of 10 percent, representing a mildly severe 
disability.  In so finding, the Board notes that the Veteran 
underwent a right foot bunionectomy during service, but since 
his discharge has not received any treatment for his feet, 
reported tenderness and only some pain across his first 
metatarsal phalangeal joint bilaterally, and only used over-
the-counter gel inserts on occasion.  Furthermore, the Board 
observes that the Veteran's range of motion was normal on his 
left foot but slightly reduced to 40 degrees of dorsiflexion 
and 15 degrees of plantar flexion of his right foot, a 
decrease of only 5 degrees from normal dorsiflexion and 
plantar flexion.  Finally, the September 2008 compensation 
and pension examiner described the Veteran's left foot 
disability as a "very mild hallux valgus on the left."  
Therefore, the Board finds that the Veteran's bilateral foot 
disabilities approximate a mildly severe disability rating.  
To that extent, the Veteran's claims are granted.  However, 
the Board finds that there is no evidence of edema, weakness, 
instability, or foot malalignment in either of the Veteran's 
feet.  Additionally, the Veteran only experienced some 
increase in pain on repetitive motion but no additional 
weakness, excess fatigability, incoordination, lack of 
endurance, or additional loss of range of motion.  Thus, the 
Board finds that the Veteran's bilateral foot disabilities 
have not approximated a moderately severe disability 
productive of a 20 percent rating.  For the foregoing 
reasons, the Board finds that the preponderance of the 
evidence does not weigh against the assignment of an 
evaluation of 10 percent for the Veteran's left and right 
foot disabilities on a schedular basis.  

While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show 
distinct time periods where the Veteran's claimed 
disabilities exhibited symptoms that would warrant different 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The effect of the Veteran's bilateral foot disabilities has 
been contemplated in the currently assigned schedular 
evaluations, and the evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation) or necessitated any frequent periods of 
hospitalization such that application of the regular 
schedular standards is rendered impracticable.  There is no 
unusual or exceptional disability picture.  Thus, referral to 
the RO for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2009) is not 
warranted.

Hepatitis

In October 2008, the Veteran was granted service connection 
for chronic hepatitis and assigned a noncompensable 
disability rating effective October 1, 2008.  The Veteran 
filed a notice of disagreement in December 2008 and a 
substantive appeal in March 2009.

The Veteran's hepatitis C has been rated as 0 percent 
disabling under Diagnostic Code 7354.  A 0 percent disability 
rating indicates hepatitis that is nonsymptomatic.  The next 
higher 10 percent disability rating is assigned for hepatitis 
with symptomatology of intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.

A 20 percent disability rating is warranted for 
symptomatology of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.

A 40 percent disability rating is warranted with 
symptomatology of daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.

A 60 percent disability rating is warranted with 
symptomatology of daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period, but not occurring constantly.

A 100 percent disability rating is warranted with 
symptomatology of serologic evidence of hepatitis C infection 
and the following signs and symptoms due to hepatitis C 
infection: near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).  38 C.F.R. § 4.114.

Note 2 to Diagnostic Code 7354 defines an "incapacitating 
episode" as a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  38 
C.F.R. § 4.114 (2009), Diagnostic Code 7354.  Additionally, 
for purposes of evaluating disabilities under 38 C.F.R. § 
4.114, the term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  The term "inability to gain weight" means that 
there has been substantial weight loss with an inability to 
regain it despite appropriate therapy.  "Baseline weight" 
is defined as the average weight for the two-year period 
preceding onset of the disease.  38 C.F.R. § 4.112 (2009).

The evidence pertaining to the Veteran's claim includes his 
February 2010 hearing testimony and a September 2008 
compensation and pension examination report.  The September 
2008 examiner noted that an October 1999 liver biopsy 
revealed hepatitis with moderate activity, grade 3, and 
septal fibrosis, leading to a diagnosis of chronic hepatitis 
of unknown etiology.  The examiner also noted that the 
Veteran felt slight fatigue and had some mild arthropathy 
affecting the metacarpophalangeal joints.  At the time of the 
examination, the Veteran had never received any specific 
treatment or medication for his ongoing liver condition.  
Then, at his video conference hearing, the Veteran testified 
that he suffered from fatigue about four to five times a week 
and felt "like blah," or not like himself, on a near daily 
basis.  In order to control this disability, the Veteran 
refrained from alcohol and was careful with the types of 
medication he consumed.  Finally, he stated that his liver 
condition resulted in dietary and medicinal restrictions.  

Based upon its review of the evidence of record, the Board 
finds the Veteran is entitled to a 10 percent disability 
rating for hepatitis for the entire appeal period.  The 
Veteran competently testified that he felt fatigue and 
malaise at least intermittently, and the Board finds his 
testimony credible.  However, the Veteran has not described 
how his diet was restricted beyond avoiding alcohol, and the 
Board finds the weight of the evidence of record does not 
indicate that he was required to restrict his diet, take 
medication, or that he had incapacitating episodes during the 
appeal period.  The evidence does not show a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  38 C.F.R. § 4.114.  Therefore, as 
there is no credible evidence of incapacitating episodes, 
there is no evidence to support further findings for a rating 
higher than 10 percent disabling under Diagnostic Code 7345. 

While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show 
distinct time periods where the Veteran's claimed disability 
exhibited symptoms that would warrant different ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board further notes that there is no evidence of record 
that the Veteran's hepatitis warrants a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2009).  Any 
limits on the Veteran's employability due to his disability 
have been contemplated in the currently assigned disability 
rating.  The evidence does not reflect that the Veteran's 
disability has necessitated any frequent periods of 
hospitalization or caused marked interference with 
employment.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since the application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of the assignment of an extraschedular evaluation is not 
warranted.

Hearing Loss

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).  VA regulations, however, do not 
preclude service connection for a hearing loss that first met 
VA's definition of disability after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, where a 
current disability due to hearing loss is present, service 
connection can be granted for a hearing loss disability where 
the veteran can establish a nexus between his current hearing 
loss and a disability or injury he suffered while he was in 
military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The Veteran contends that he suffered acoustic trauma during 
his military service that has caused a current hearing loss 
disability.  He asserts that he was exposed to loud noises 
from serving on ships for over 30 years and in numerous 
squadrons where noise exposure was constant.  

The medical evidence of record shows the Veteran does not 
currently have a hearing loss disability as defined by VA 
regulation.  See 38 C.F.R. § 3.385 (2009).  Indeed, the 
Veteran exhibited pure tone thresholds in decibels (dB) of 15 
dB at 500 Hertz (Hz), 15 dB at 1000 Hz, 20 dB at 2000 Hz, 30 
dB at 3000 Hz, and 35 dB at 4000 Hz for the right ear and 15 
dB at 500 Hz, 15 dB at 1000 Hz, 10 dB at 2000 Hz, 15 dB at 
3000 Hz, and 35 dB at 4000 Hz for the left ear with speech 
recognition scores of 94 percent for both ears at the 
September 2008 VA audiological examination.  On the contrary, 
the Veteran argues that a private audiological examination 
demonstrated that he did have a hearing loss disability.  
Although the Veteran's July 2008 audiologist did note a mild 
bilateral sensorineural hearing loss, she only provided a 
depiction of pure tone thresholds by a graph and did not 
interpret them in decibels for each frequency depicted in the 
audiogram.  The Board may not interpret graphical 
representations of audiometric data.  Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995).  Thus, the Veteran's private audiogram 
cannot establish that he currently suffers from a hearing 
loss disability as defined by VA regulation. Therefore, the 
competent evidence of record does not show that the Veteran 
has a current hearing loss disability according to VA 
regulation.  See 38 C.F.R. § 3.385 (2009).  Thus, his claim 
of entitlement to service connection for a hearing loss 
disability is denied.  

For the foregoing reasons, the Board finds the preponderance 
of the evidence weighs against the Veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
and service connection is not warranted for this disorder.  
In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim for 
bilateral hearing loss, and that doctrine is not applicable.  

ORDER

1.  Entitlement to an initial 10 percent disability rating 
for hallux valgus of the left foot with plantar fasciitis is 
granted.

2.  Entitlement to an initial 10 percent disability rating 
for hallux valgus of the right foot, status post 
bunionectomy, with plantar fasciitis, is granted.

3.  Entitlement to an initial 10 percent disability rating 
for chronic hepatitis is granted.

4.  Entitlement to service connection for bilateral hearing 
loss is denied.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim of 
entitlement to an initial rating higher than 10 percent for a 
service-connected mechanical lumbar strain.

The Veteran underwent a September 2008 compensation and 
pension examination.  However, during the February 2010 video 
conference hearing, the Veteran and his representative 
contended that this VA examination was inadequate for rating 
purposes as the examiner did not use a goniometer to measure 
range of motion.  The Board finds the testimony that the 
examiner did not use a goniometer credible and highlights 
that VA regulations provide that "use of a goniometer in the 
measurement of limitation of motion is indispensable in 
examination conducted within the Department of Veterans 
Affairs."  See 38 C.F.R. § 4.46 (2009).  

After review of the September 2008 examination, the Board 
agrees with the Veteran and his representative that another 
examination should be provided in order to ensure that the 
severity of the service-connected mechanical lumbar spine 
strain is accurately assessed.  Therefore, the claim for an 
increased rating for the Veteran's mechanical lumbar strain 
must be remanded in order to schedule this examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran an appropriate 
medical examination to determine the 
nature and extent of any current 
manifestations of his service-connected 
mechanical lumbar strain.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file and a copy of this remand should be 
made available for review in connection 
with the examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.

The examiner should describe all 
symptomatology related to the Veteran's 
service-connected mechanical lumbar 
strain, to include any associated 
neurological symptomatology.  The extent 
of any incoordination, weakened movement 
and fatigability on use due to pain must 
also be described by the examiner.  If 
feasible, the examiner should assess the 
additional functional impairment due to 
weakened movement, excess fatigability, or 
incoordination as well as on repeated use 
or during flare-ups in terms of the degree 
of additional range of motion loss.  The 
examiner must use a goniometer when 
conducting all range of motion tests and 
note that a goniometer was used in the 
examination report.  

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected mechanical lumbar strain and any 
other nonservice-connected disorders that 
may be found.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Thereafter, the Veteran's claim should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


